Case 1:20-cv-00163-DKW-RT Document 107 Filed 08/18/20 Page 1 of 1                                     PageID #: 1103




                              IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF HAWAII

                                                         )       Case. No. Civ. No. 20-00163 DKW-RT
    CITY AND COUNTY OF HONOLULU
                                                         )
                                                         )       ORDER GRANTING MOTION TO
                       Plaintiff,                        )       APPEAR PRO HAC VICE AS TO
                                                         )       Brendan J. Crimmins
                              vs.                        )
   SUNOCO LP, et al.
                                                         )
                                                         )
                                                         )
                       Defendant.                        )
                                                         )

                                     ORDER GRANTING MOTION
                                     TO APPEAR PRO HAC VICE

            The Court GRANTS the Motion of Brendan J. Crimmins                                           to
     Appear Pro Hae Vice.

      Name of Attorney:         Brendan J. Crimmins
      Firm Name:                Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
      Firm Address:             1615 M Street, N.W., Suite 400
                                Washington D.C. 20036

      Attorney CM/ECF
      Primary· email address: bcrimmins@kelI ogghansen .com
      Firm Telephone:           (202) 326-7972
      Party Represented         Defendants Royal Dutch Shell PLC, Shell Oil Company, and Shell Oil Products
                                Company LLC



            IT IS SO ORDERED.
                                      August 18, 2020
            DATED: Honolulu, Hawaii, _____________    _




                                                       /s/ Rom A. Trader
                                                       Rom A. Trader
                                                       United States Magistrate Judge
